Citation Nr: 0736732	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  91-46 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a fracture 
of the right humerus during treatment at the Department of 
Veterans Affairs (VA) facilities from January to March 1988, 
for the purposes of accrued benefits.

2.  Entitlement to compensation benefits pursuant to 
provisions of 38 U.S.C.A. § 1151 for fracture of both hips, 
the pelvic ramus, abrasions of the right elbow and leg, and a 
contusion of the head during treatment at VA facilities from 
January to August 1988, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945 and from May 1947 to June 1963. He died in August 1990.  
The appellant was his widow.


FINDINGS OF FACT

1.  The Board entered a decision on August 8, 2007, deciding 
the appellant's entitlement to accrued benefits under 
38 U.S.C.A. § 1151 for the veteran's fracture of the right 
humerus, both hips, the pelvic ramus, abrasions of the right 
elbow and leg, and contusion of the head.

2.  Previous to the issuance of the Board's decision, but 
unknown to the Board, the appellant died on December [redacted], 
2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board had no 
jurisdiction on August 8, 2007, to decide the issues of 
entitlement to compensation benefits pursuant to provisions 
of 38 U.S.C.A. § 1151; the Board has no jurisdiction to 
further adjudicate the merits of the claims.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 8, 2007, decision, the Board decided the 
appellant's entitlement to accrued benefits under 38 U.S.C.A. 
§ 1151 for the veteran's fracture of the right humerus, both 
hips, the pelvic ramus, abrasions of the right elbow and leg, 
and contusion of the head.

Unfortunately, the appellant died during the pendency of the 
appeal and the Board did not learn of his death until October 
30, 2007, almost three months after the decision of the Board 
on August 8, 2007.  As a matter of law, appellants' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  The appellant's appeal became moot by virtue of 
her death, and the Board lacked jurisdiction to issue the 
August 2007, decision.  The Board's August 8, 2007, decision 
is therefore vacated.

The Board has determined that its August 8, 2007, decision 
must be vacated, and that no further decision can be rendered 
in this case.  As the appellant's appeal on the merits has 
become moot due to her death, the claims must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302 (2007).


ORDER

The Board's August 8, 2007 decision denying entitlement to 
compensation under 38 U.S.C.A. § 1151 for the purposes of 
accrued benefits, is hereby vacated.

The appeal is dismissed. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


